BIO-PATH HOLDINGS, INC.

2007 Stock Incentive Plan

 

1.   PURPOSE. The purpose of the Bio-Path Holdings, Inc. (“The Company”) 2007
Stock Incentive Plan (the “Plan”) is to provide a means through which the
Company and its Subsidiaries may attract able persons to enter and remain in the
employ of the Company and its Subsidiaries and to provide a means whereby
eligible persons can acquire and maintain Common Stock ownership, or be paid
incentive compensation measured by reference to the value of Common Stock,
thereby strengthening their commitment to the welfare of the Company and its
Subsidiaries and promoting an identity of interest between Shareholders and
these eligible persons.

 

So that the appropriate incentive can be provided, the Plan provides for
granting Incentive Stock Options, Nonqualified Stock Options, Restricted Stock
Awards, Restricted Stock Unit Awards, Performance Awards and other stock-based
awards, or any combination of the foregoing. Capitalized terms not defined in
the text are defined in Section 24.

 

2.   SHARES SUBJECT TO THE PLAN.

 

2.1  Number of Shares. Subject to Section 18, the total number of Shares
reserved and available for grant and issuance pursuant to this Plan will be
7,000,000 Shares, subject to the automatic Share increase described in Section
2.2 below. Of the total Shares reserved for issuance under the Plan, no more
than  4,500,000 shares of Common Stock may be issued under the Plan as Awards
under Sections 6 (Restricted Stock) and 7 (Performance and Other Stock-Based
Awards) of the Plan, subject to the automatic Share increase described in
Section 2.3 below.

 

Shares that have been (a) reserved for issuance under options that have expired
or otherwise terminated without issuance of the underlying Shares, (b) reserved
for issuance or issued under an Award granted hereunder but are forfeited or are
repurchased by the Company at the original issue price, or (c) reserved for
issuance or issued under an Award that otherwise terminates without Shares being
issued, shall be available for issuance. In the event of the exercise of SARs,
whether or not granted in tandem with options, only the number of shares of
Common Stock actually issued in payment of such SARs shall be charged against
the number of shares of Common Stock available for the grant of Awards
hereunder, and any Common Stock subject to tandem options, or portions thereof,
which have been surrendered in connection with any such exercise of SARs shall
not be charged against the number of shares of Common Stock available for the
grant of Awards hereunder. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding options granted under this Plan and all other
outstanding but unvested Awards granted under this Plan. The Shares to be
offered under the Plan shall be authorized and unissued Common Stock, or issued
Common Stock that shall have been reacquired by the Company. Subject to
adjustment in accordance with Section 18.4, in any calendar year, no Participant
shall be granted Awards in respect of more than 500,000 shares of Common Stock
(whether through grants of options or SARs or other Awards of Common Stock or
rights with respect thereto).

 

2.2  Annual Increases. The number of Shares of Common Stock available for
issuance under the Plan shall automatically increase on the first trading day of
January of each year, beginning with January in year 2009 and continuing through
January in year 2017, by a number of Shares equal to ten percent (10.0%) of the
total number of Shares of Common Stock outstanding on the last trading day in
the immediately preceding December.

 

 



--------------------------------------------------------------------------------

 

 

2.3  Award Limitation. The number of Shares of Common Stock that may be issued
under the Plan as Awards under Sections 6 (Restricted Stock) and 7 (Performance
and Other Stock-Based Awards) of the Plan shall automatically increase on the
first trading day of January of each year, beginning with January in year 2009
and continuing through January in year 2017, by a number of Shares equal to
sixty-four percent (64%) of the total number of Shares increased pursuant to
Section 2.2.

 

3.   ELIGIBILITY. ISOs (as defined in Section 5 below) may be granted only to
employees (including officers and directors who are also employees) of the
Company or of a Subsidiary of the Company. All other Awards may be granted to
employees, officers, directors, consultants, independent contractors and
advisors of the Company or Subsidiary of the Company.

 

4.   ADMINISTRATION.

 

4.1         Committee Authority. This Plan will be administered by the
Committee. Any power, authority or discretion granted to the Committee may also
be taken by the Board. Subject to the general purposes, terms and conditions of
this Plan, and to the direction of the Board, the Committee will have full power
to implement and carry out this Plan. Without limitation, the Committee will
have the authority to:

 

(a)  select persons to receive Awards;

 

(b)  determine the nature, extent, form and terms of Awards and the number of
Shares or other consideration subject to Awards, including whether any
particular Award shall be settled in cash or in stock;

 

(c)  determine the vesting, exerciseability and payment of Awards;

 

(d)  correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;

 

(e)  determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any
Subsidiary of the Company;

 

(f)  prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;

 

(g)  make all factual determinations with respect to, and otherwise construe and
interpret, this Plan, any Award Agreement and any other agreement or document
executed pursuant to this Plan;

 

(h)  grant waivers of Plan or Award conditions;

 

(i)  determine whether an Award has been earned;

 

(j)  accelerate the vesting of any Award; and

 

(k)  make all other determinations necessary or advisable for the administration
of this Plan.

 

 

2

 



--------------------------------------------------------------------------------

 

 

The Committee’s interpretation of the Plan or any documents evidencing Awards
granted pursuant thereto and all decisions and determinations by the Committee
with respect to the Plan shall be final, binding, and conclusive on all parties
unless otherwise determined by the Board.

 

4.2          Committee Discretion; Board Power. Any determination made by the
Committee with respect to any Award will be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
this Plan or Award, at any later time, and such determination will be final and
binding on the Company and on all persons having an interest in any Award under
this Plan. The Committee may delegate such of its powers and authority under the
Plan as it deems appropriate to designated officers or employees of the Company.
In addition, the full Board may exercise any of the powers and authority of the
Committee under the Plan. In the event of such delegation of authority or
exercise of authority by the Board, references in the Plan to the Committee
shall be deemed to refer, as appropriate, to the delegate of the Committee or
the Board. Actions taken by the Committee and any delegation by the Committee to
designated officers or employees shall comply with Section 16(b) of the Exchange
Act, the performance-based provisions of Section 162(m) of the Code, and the
regulations promulgated under each of such statutory provisions, or the
respective successors to such statutory provisions or regulations, as in effect
from time to time, to the extent applicable. Notwithstanding any other provision
of the Plan, if the Committee deems it to be in the best interest of the
Company, the Committee retains the discretion to make such Awards under the Plan
that may not comply with the requirements of Section 16(b) of the Exchange Act,
Section 162(m) of the Code, or any other relevant statute or regulation.

 

5.           STOCK OPTIONS. The Committee may grant Options to eligible persons
and will determine whether such options will be intended to be “Incentive Stock
Options” within the meaning of Section 422 of the Code or any successor section
thereof (“ISOs”) or nonqualified stock options (options not intended to qualify
as incentive stock options) (“NQSOs”), the number of Shares subject to the
Option, the Exercise Price of the option, the period during which the option may
be exercised, and all other terms and conditions of the Option, subject to the
following:

 

5.1          Form of Option Grant. Each Option granted under this Plan will be
evidenced by an Award Agreement (“Stock Option Agreement”), which will expressly
identify the Option as an ISO or NQSO, and will be in such form and contain such
provisions (which need not be the same for each Participant) as the Committee
may from time to time approve, and which will comply with and be subject to the
terms and conditions of this Plan.

 

5.2          Exercise Period. Options may be exercisable to the extent vested
within the times or upon the events determined by the Committee as set forth in
the Stock Option Agreement governing such option; provided, however, that no
option will be exercisable after the expiration of ten (10) years from the date
the option is granted; and provided further that no ISO granted to a person who
directly or by attribution owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary of the Company (“Ten Percent Shareholder”) will be exercisable after
the expiration of five (5) years from the date the ISO is granted. The Committee
also may provide for options to become exercisable at one time or from time to
time, periodically or otherwise, in such number of Shares or percentage of
Shares as the Committee determines.

 

5.3         Exercise Price. The Exercise Price of an option will be determined
by the Committee when the option is granted and must equal or exceed Fair Market
Value of the Shares on the date of grant; provided that: the Exercise Price of
any ISO granted to a Ten Percent Shareholder will not be less than 110% of the
Fair Market Value of the Shares on the date of grant. In addition, the Exercise
Price may (i) be subject to a limit on the economic value that may be realized
by a Participant from an option or SAR, or otherwise (ii) vary from the original
purchase price, provided that such variable

 

3

 



--------------------------------------------------------------------------------

 

purchase price can never be less than the Fair Market Value of the shares of
Common Stock subject to such option or SAR, determined as of the date of grant. 

 

5.4         Date of Grant. The date of grant of an Option will be the date on
which the Committee makes the determination to grant such option, unless
otherwise specified by the Committee. The Stock Option Agreement and a copy of
this Plan will be delivered to the Participant within a reasonable time after
the granting of the Option.

 

5.5          Method of Exercise. Options may be exercised by delivery to the
Company of a written stock option exercise agreement (the “Exercise Agreement”)
in a form approved from time to time by the Committee (which need not be the
same for each Participant), stating the number of Shares being purchased, the
restrictions imposed on the Shares purchased under such Exercise Agreement, if
any, and such representations and agreements regarding Participant’s investment
intent and access to information and other matters, if any, as may be required
or desirable by the Company to comply with applicable securities laws, together
with payment in full of the Exercise Price for the number of Shares being
purchased. Payment for the Shares purchased may be made in accordance with
Section 8 of this Plan.

 

5.6         Termination . Unless otherwise expressly provided in an Award
Agreement or otherwise determined by the Committee, exercise of an option will
always be subject to the following:

 

a.  If the Participant is Terminated for any reason (including voluntary
Termination) other than death or Disability or for Cause, then the Participant
may exercise such Participant’s Options only to the extent that such options
have vested in accordance with the applicable Award Agreement and would have
been exercisable upon the Termination Date no later than three (3) months after
the Termination Date (or such shorter or longer time period not exceeding five
(5) years as may be determined by the Committee, with any exercise beyond three
(3) months after the Termination Date deemed to be a NQSO), but in any event, no
later than the expiration date of the Options.

 

b.  If the Participant is Terminated because of Participant’s death or
Disability (or the Participant dies within three (3) months after a Termination
other than for Cause or because of Participant’s Disability), then Participant’s
Options may be exercised only to the extent that such options have vested in
accordance with the applicable Award Agreement and would have been exercisable
by Participant on the Termination Date and must be exercised by Participant (or
Participant’s legal representative or authorized assignee) no later than twelve
(12) months after the Termination Date (or such shorter or longer time period
not exceeding five (5) years as may be determined by the Committee, with any
such exercise beyond twelve (12) months after the Termination Date when the
Termination is for Participant’s death or Disability, deemed to be a NQSO), but
in any event no later than the expiration date of the Options.

 

c.  If a Participant is terminated for Cause, neither the Participant, the
Participant’s estate nor such other person who may then hold the Option shall be
entitled to exercise any option with respect to any Shares whatsoever, after
termination of service, whether or not after termination of service the
Participant may receive payment from the Company or Subsidiary for vacation pay,
for services rendered prior to termination, for services rendered for the day on
which termination occurs, for salary in lieu of notice, or for any other
benefits. For the purpose of this paragraph, termination of service shall be
deemed to occur on the date when the Company dispatches notice or advice to the
Participant that such Participant's service is terminated.

 

d.  If the Participant is not an employee or a director, the Award Agreement
shall specify treatment of the Award upon Termination.

 

 

4

 



--------------------------------------------------------------------------------

 

 

5.7          Limitations on ISO. The aggregate Fair Market Value (determined as
of the date of grant) of Shares with respect to which ISOs are exercisable for
the first time by a Participant during any calendar year (under this Plan or
under any other incentive stock option plan of the Company or Subsidiary of the
Company) will not exceed $100,000 or such other amount as may be required by the
Code. If the Fair Market Value of Shares on the date of grant with respect to
which ISOs are exercisable for the first time by a Participant during any
calendar year exceeds $100,000, then the Options for the first $100,000 worth of
Shares to become exercisable in such calendar year will be ISOs and the Options
for the amount in excess of $100,000 that become exercisable in that calendar
year will be NQSOs. In the event that the Code or the regulations promulgated
thereunder are amended after the Effective Date of this Plan to provide for a
different limit on the Fair Market Value of Shares permitted to be subject to
ISOs, such different limit will be automatically incorporated herein and will
apply to any Options granted after the effective date of such amendment.

 

5.8         Modification, Extension or Renewal. The Committee may modify, extend
or renew outstanding Options and authorize the grant of new Options in
substitution therefor, provided that, except as expressly provided for in the
Plan or an Award Agreement, any such action may not, without the written consent
of a Participant, (i) impair any of such Participant’s rights under any option
previously granted and (ii) except as provided for in Section 18 of the Plan,
options issued hereunder will not be repriced, replaced or regranted through
cancellation or by lowering the Exercise Price of a previously granted Award
without prior approval of the Company’s Shareholders. Any outstanding ISO that
is modified, extended, renewed or otherwise altered will be treated in
accordance with Section 424(h) of the Code.

 

5.9         Limitations on Exercise. The Committee may specify a reasonable
minimum number of Shares that may be purchased on any exercise of an option,
provided that such minimum number will not prevent Participant from exercising
the option for the full number of Shares for which it is then exercisable.

 

5.10        No Disqualification. Notwithstanding any other provision in this
Plan, no term of this Plan relating to ISOs will be interpreted, amended or
altered, nor will any discretion or authority granted under this Plan be
exercised, so as to disqualify this Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any ISO under
Section 422 of the Code.

 

5.11      Lapsed Grants. Notwithstanding anything in the Plan to the contrary,
the Company may, in its sole discretion, allow the exercise of a lapsed grant if
the Company determines that: (i) the lapse was solely the result of the
Company’s inability to timely execute the exercise of an option award prior to
its lapse, and (ii) the Participant made valid and reasonable efforts to
exercise the Award. In the event the Company makes such a determination, the
Company shall allow the exercise to occur as promptly as possible following its
receipt of exercise instructions subsequent to such determination.

 

5.12        Stock Appreciation Rights (SARs). In addition to the grant of
options, as set forth above, the Committee may also grant SARs to any person
eligible to be a Participant, which grant shall consist of a right that is the
economic equivalent, and in all other regards is identical to a stock option
that is permitted to be granted under the Plan, except that on the exercise of
such SAR, the Participant shall receive shares of Common Stock having a Fair
Market Value that is equal to the Fair Market Value of the shares of Common
Stock that would be subject to such an option, reduced by the amount that would
be required to be paid by the Participant as the purchase price on exercise of
such option. A grant of a SAR shall be documented by means of an Award Agreement
(a “SAR Agreement”) containing the relevant terms and conditions of such grant.
The Exercise Price for a SAR shall be subject to the same requirements as
Options under Section 5.3, and no SAR may be exercisable after the expiration of
ten (10) years from the date the SAR is granted. For purposes of the limitation
on the number of shares of

 

5

 



--------------------------------------------------------------------------------

 

Common Stock that may be subject to Stock Options granted to any employee during
any one calendar year, and for purposes of the aggregate limitation on the
number of shares of Common Stock that may be subject to grants under the Plan,
SARs shall be treated in the same manner as options would be treated.

 

 

6.

RESTRICTED STOCK.

 

6.1.  Restricted Stock Awards. The Committee may grant to any Participant an
Award of Common Stock in such number of shares, and on such terms, conditions
and restrictions, whether based on performance standards, periods of service,
retention by the Participant of ownership of purchased or designated shares of
Common Stock or other criteria, as the Committee shall establish. If the
Committee determines to make performance-based Awards of restricted Shares under
this Section 6 to “covered employees” (as defined in Section 162(m) of the
Code), performance targets will be limited to specified levels of one or more of
the Performance Factors specified in the definition set forth in Section 24. The
terms of any Restricted Stock Award granted under this Plan shall be set forth
in an Award Agreement which shall contain provisions determined by the Committee
and not inconsistent with this Plan.

 

6.2  Issuance of Restricted Shares. As soon as practicable after the Date of
Grant of a Restricted Stock Award by the Committee, the Company shall cause to
be transferred on the books of the Company, or its agent, Common Stock,
registered on behalf of the Participant, evidencing the restricted Shares
covered by the Award, but subject to forfeiture to the Company as of the Date of
Grant if an Award Agreement with respect to the Restricted Shares covered by the
Award is not duly executed by the Participant and timely returned to the
Company. All Common Stock covered by Awards under this Section 6 shall be
subject to the restrictions, terms and conditions contained in the Plan and the
Award Agreement entered into by the Participant. Until the lapse or release of
all restrictions applicable to an Award of restricted Shares, the share
certificates representing such restricted Shares may be held in custody by the
Company, its designee, or, if the certificates bear a restrictive legend, by the
Participant. Upon the lapse or release of all restrictions with respect to an
Award as described in Section 6.5, one or more share certificates, registered in
the name of the Participant, for an appropriate number of shares as provided in
Section 6.5, free of any restrictions set forth in the Plan and the Award
Agreement shall be delivered to the Participant.

 

6.3  Shareholder Rights. Beginning on the Date of Grant of the Restricted Stock
Award and subject to execution of the Award Agreement as provided in Section
6.2, the Participant shall become a shareholder of the Company with respect to
all shares subject to the Award Agreement and shall have all of the rights of a
shareholder, including, but not limited to, the right to vote such shares and
the right to receive dividends; provided, however, that any Common Stock
distributed as a dividend or otherwise with respect to any restricted Shares as
to which the restrictions have not yet lapsed, shall be subject to the same
restrictions as such restricted Shares and held or restricted as provided in
Section 6.2.

 

6.4  Restriction on Transferability. None of the restricted Shares may be
assigned or transferred (other than by will or the laws of descent and
distribution, or to an inter vivos trust with respect to which the Participant
is treated as the owner under Sections 671 through 677 of the Code, except to
the extent that Section 16 of the Exchange Act limits a Participant's right to
make such transfers), pledged or sold prior to lapse of the restrictions
applicable thereto.

 

6.5  Delivery of Shares Upon Vesting. Upon expiration or earlier termination of
the forfeiture period without a forfeiture and the satisfaction of or release
from any other conditions prescribed by the Committee, or at such earlier time
as provided under the provisions of Section 6.7, the restrictions applicable to
the restricted Shares shall lapse. As promptly as administratively feasible
thereafter, the Company shall deliver to the Participant or, in case of the
Participant's death, to the

 

6

--------------------------------------------------------------------------------

 

 



 

Participant's Beneficiary, one or more share certificates for the appropriate
number of shares of Common Stock, free of all such restrictions, except for any
restrictions that may be imposed by law.

 

6.6  Forfeiture of Restricted Shares. Subject to Sections 6.7, all restricted
Shares shall be forfeited and returned to the Company and all rights of the
Participant with respect to such restricted Shares shall terminate unless the
Participant continues in the service of the Company or a Subsidiary as an
employee until the expiration of the forfeiture period for such restricted
Shares and satisfies any and all other conditions set forth in the Award
Agreement. The Committee shall determine the forfeiture period (which may, but
need not, lapse in installments) and any other terms and conditions applicable
with respect to any Restricted Stock Award.

 

6.7  Waiver of Forfeiture Period. Notwithstanding anything contained in this
Section 6 to the contrary, the Committee may, in its sole discretion, waive the
forfeiture period and any other conditions set forth in any Award Agreement
under appropriate circumstances (including the death, Disability or retirement
of the Participant or a material change in circumstances arising after the date
of an Award) and subject to such terms and conditions (including forfeiture of a
proportionate number of the restricted Shares) as the Committee shall deem
appropriate.

 

6.8  Restricted Stock Unit Awards. Without limiting the generality of the
foregoing provisions of this Section 6, and subject to such terms, limitations
and restrictions as the Committee may impose, Participants designated by the
Committee may receive Awards of Restricted Stock Units representing the right to
receive shares of Common Stock in the future subject to the achievement of one
or more goals relating to the completion of service by the Participant and/or
the achievement of performance or other objectives. If the Committee determines
to make performance-based Awards of Restricted Stock Units under this Section
6.8 to “covered employees” (as defined in Section 162(m) of the Code),
performance targets will be limited to specified levels of one or more of the
Performance Factors specified in the definition set forth in Section 24.
Restricted Stock Unit Awards shall be subject to the restrictions, terms and
conditions contained in the Plan and the applicable Award Agreements entered
into by the appropriate Participants. Until the lapse or release of all
restrictions applicable to an Award of Restricted Stock Units, no shares of
Common Stock shall be issued in respect of such Awards and no Participant shall
have any rights as a Shareholder of the Company with respect to the shares of
Common Stock covered by such Restricted Stock Unit Award. Upon the lapse or
release of all restrictions with respect to a Restricted Stock Unit Award or at
a later date if distribution has been deferred, one or more share certificates,
registered in the name of the Participant, for an appropriate number of shares,
free of any restrictions set forth in the Plan and the related Award Agreement
shall be delivered to the Participant. A Participant’s Restricted Stock Unit
Award shall not be contingent on any payment by or consideration from the
Participant other than the rendering of services. Notwithstanding anything
contained in this Section 6.8 to the contrary, the Committee may, in its sole
discretion, waive the forfeiture period and any other conditions set forth in
any Award Agreement under appropriate circumstances (including the death,
Disability or retirement of the Participant) and subject to such terms and
conditions (including forfeiture of a proportionate number of the Restricted
Stock Units) as the Committee shall deem appropriate.

 

 

7.

PERFORMANCE AND OTHER STOCK-BASED AWARDS.

 

7.1  Performance Awards.

 

(a)  Award Periods and Calculations of Potential Incentive Amounts. The
Committee may grant Performance Awards to Participants. A Performance Award
shall consist of the right to receive a payment (measured by the Fair Market
Value of a specified number of shares of Common Stock, increases in such Fair
Market Value during the Performance Period and/or a fixed cash

 

7

 

--------------------------------------------------------------------------------

 

 



 

amount) contingent upon the extent to which certain predetermined performance
targets have been met during a Performance Period. The Committee, in its
discretion and under such terms as it deems appropriate, may permit newly
eligible Participants, such as those who are promoted or newly hired, to receive
Performance Awards after a Performance Period has commenced.

 

(b)  Performance Targets. The performance targets may include such goals related
to the performance of the Company or, where relevant, any one or more of its
Subsidiaries or divisions and/or the performance of a Participant as may be
established by the Committee in its discretion. In the case of Performance
Awards to “covered employees” (as defined in Section 162(m) of the Code), the
targets will be limited to specified levels of one or more of the Performance
Factors specified in the definition set forth in Section 24. The performance
targets established by the Committee may vary for different Performance Periods
and need not be the same for each Participant receiving a Performance Award in a
Performance Period. Except to the extent inconsistent with the performance-based
compensation exception under Section 162(m) of the Code, in the case of
Performance Awards granted to employees to whom such section is applicable, the
Committee, in its discretion, but only under extraordinary circumstances as
determined by the Committee, may change any prior determination of performance
targets for any Performance Period at any time prior to the final determination
of the Award when events or transactions occur to cause the performance targets
to be an inappropriate measure of achievement.

 

(c)  Earning Performance Awards. The Committee, at or as soon as practicable
after the Date of Grant, shall prescribe a formula to determine the percentage
of the Performance Award to be earned based upon the degree of attainment of the
applicable performance targets.

 

(d)  Payment of Earned Performance Awards. Payments of earned Performance Awards
shall be made in cash, Common Stock or Stock Units, or a combination of cash,
Common Stock and Stock Units, in the discretion of the Committee. The Committee,
in its sole discretion, may define, and set forth in the applicable Award
Agreement, such terms and conditions with respect to the payment of earned
Performance Awards as it may deem desirable.

 

(e)  Termination of Service. In the event of a Participant’s Termination during
a Performance Period, the Participant’s Performance Awards shall be forfeited
except as may otherwise be provided in the applicable Award Agreement.

 

7.2.  Grant of Other Stock-Based Awards. Other stock-based awards, consisting of
stock purchase rights (with or without loans to Participants by the Company
containing such terms as the Committee shall determine), Awards of Common Stock,
or Awards valued in whole or in part by reference to, or otherwise based on,
Common Stock, may be granted either alone or in addition to or in conjunction
with other Awards under the Plan. Subject to the provisions of the Plan, the
Committee shall have sole and complete authority to determine the persons to
whom and the time or times at which such Awards shall be made, the number of
shares of Common Stock to be granted pursuant to such Awards, and all other
conditions of the Awards. Any such Award shall be confirmed by an Award
Agreement executed by the Committee and the Participant, which Award Agreement
shall contain such provisions as the Committee determines to be necessary or
appropriate to carry out the intent of this Plan with respect to such Award.

 

7.3.  Terms of Other Stock-Based Awards. In addition to the terms and conditions
specified in the Award Agreement, Awards made pursuant to Section 7.2 shall be
subject to the following:

 

 

8

 

--------------------------------------------------------------------------------

 



 

 

(a) Any Common Stock subject to Awards made under Section 7.2 may not be sold,
assigned, transferred, pledged or otherwise encumbered prior to the date on
which the shares are issued, or, if later, the date on which any applicable
restriction, performance or deferral period lapses; and

 

(b) If specified by the Committee in the Award Agreement, the recipient of an
Award under Section 7.2 shall be entitled to receive, currently or on a deferred
basis, interest or dividends or dividend equivalents with respect to the Common
Stock or other securities covered by the Award; and

 

(c) The Award Agreement with respect to any Award shall contain provisions
dealing with the disposition of such Award in the event of the Participant’s
Termination prior to the exercise, realization or payment of such Award, whether
such termination occurs because of retirement, Disability, death or other
reason, with such provisions to take account of the specific nature and purpose
of the Award.

 

 

8.

PAYMENT FOR SHARE PURCHASES.

 

8.1          Payment . Payment for Shares purchased pursuant to this Plan may be
made in cash (by check) or, where expressly approved for the Participant by the
Committee or where expressly indicated in the Participant’s Award Agreement and
where permitted by law:

 

 

(a)

by cancellation of indebtedness of the Company to the Participant;

 

(b)          by surrender of shares (or by delivering a certification or
attestation of ownership of such shares) that either: (1) have been owned by
Participant for any period required by the Company and have been paid for within
the meaning of SEC Rule 144 (and, if such shares were purchased from the Company
by use of a promissory note, such note has been fully paid with respect to such
shares); or (2) were obtained by Participant in the public market;

 

(c)          by tender of a promissory note having such terms as may be approved
by the Committee and bearing interest at a rate sufficient to avoid imputation
of income under the Code;

 

(d)          by waiver of compensation due or accrued to the Participant for
services rendered;

 

(e)          with respect only to purchases upon exercise of an option, and
provided that a public market for the Company’s stock exists:

 

(1)  through a “same day sale” commitment from the Participant and a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby the Participant irrevocably elects to exercise the
option and to sell a portion of the Shares so purchased to pay for the Exercise
Price, and whereby the NASD Dealer irrevocably commits upon receipt of such
Shares to forward the Exercise Price directly to the Company; or

 

(2)  through a “margin” commitment from the Participant and a NASD Dealer
whereby the Participant irrevocably elects to exercise the option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the Exercise Price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or

 

 

9

 

--------------------------------------------------------------------------------

 



 

 

(f)          by any combination of the foregoing or other methods authorized by
the Committee.

 

At its discretion, the Committee may modify or suspend any method for the
exercise of stock options, including any of the methods specified in the
previous sentence. Delivery of shares for exercising an Option shall be made
either through the physical delivery of shares or through an appropriate
certification or attestation of valid ownership.

 

8.2          Loan Guarantees. Except as prohibited by law or regulation, the
Committee may authorize a guarantee by the Company of a third-party loan to the
Participant for the purpose of purchasing Shares awarded under this Plan.

 

 

9. 

WITHHOLDING TAXES

 

9.1         Withholding Generally. Whenever Shares are to be issued in
satisfaction of Awards granted under this Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy federal,
state and local withholding tax requirements prior to the delivery of any
certificate or certificates for such Shares. Whenever, under this Plan, payments
in satisfaction of Awards are to be made in cash, such payment will be net of an
amount sufficient to satisfy federal, state, and local withholding tax
requirements.

 

9.2          Stock Withholding. When, under applicable law, a Participant incurs
tax liability in connection with the exercise or vesting of any Award that is
subject to tax withholding and the Participant is obligated to pay the Company
the amount required to be withheld, the Committee may in its sole discretion
allow the Participant to satisfy the minimum withholding tax obligation by
electing to have the Company withhold from the Shares to be issued that number
of Shares having a Fair Market Value equal to the minimum amount required to be
withheld, determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose will be made in accordance with the requirements established by the
Committee and be in writing in a form acceptable to the Committee.

 

10.    PRIVILEGES OF STOCK OWNERSHIP. No Participant will have any of the rights
of a Shareholder with respect to any Shares until the Shares are issued to the
Participant. After Shares are issued to the Participant, the Participant will be
a Shareholder and have all the rights of a Shareholder with respect to such
Shares, including the right to vote and receive all dividends or, other
distributions made or paid with respect to such Shares; provided, that if such
Shares are Restricted Stock, then any new, additional or different securities
the Participant may become entitled to receive with respect to such Shares by
virtue of a stock dividend, stock split or any other change in the corporate or
capital structure of the Company will be subject to the same restrictions as the
Restricted Stock; provided, further, that the Participant will have no right to
retain such stock dividends or stock distributions with respect to Shares that
are repurchased at the Participant’s Purchase Price or Exercise Price pursuant
to Section 12.

 

 

11. 

TRANSFERABILITY.

 

11.1       Non-Transferability of Options. No Option granted under the Plan
shall be transferable by the Participant otherwise than by will or by the laws
of descent and distribution, and such option right shall be exercisable, during
the Participant’s lifetime, only by the Participant. Notwithstanding the
foregoing, the Committee may set forth in an Award Agreement at the time of
grant or thereafter, that the Options (other than Incentive Stock Options) may
be transferred to members of the Participant’s immediate family, to trusts
solely for the benefit of such immediate family members and to partnerships or
limited liability companies in which such family members and/or trusts are the
only

 

10

 



--------------------------------------------------------------------------------

 

partners or members, as the case may be. For this purpose, immediate family
means the Participant’s spouse, parents, children, stepchildren, grandchildren
and legal dependants. Any transfer of options made under this provision will not
be effective until notice of such transfer is delivered to the Company.

 

11.2       Rights of Transferee. Notwithstanding anything to the contrary
herein, if an option has been transferred in accordance with Section 11.1 above,
the option shall be exercisable solely by the transferee. The option shall
remain subject to the provisions of the Plan, including that it will be
exercisable only to the extent that the Participant or Participant’s estate
would have been entitled to exercise it if the Participant had not transferred
the Option. In the event of the death of the Participant prior to the expiration
of the right to exercise the transferred option, the period during which the
option shall be exercisable will terminate on the date 12 months following the
date of the Participant’s death. In no event will the option be exercisable
after the expiration of the exercise period set forth in the Award Agreement.
The Option shall be subject to such other rules relating to transferees as the
Committee shall determine.

 

12.   RESTRICTIONS ON SHARES. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) in the Award Agreement a right to
repurchase a portion of or all Unvested Shares held by a Participant following
such Participant’s Termination at any time within three (3) months after the
later of Participant’s Termination Date and the date Participant purchases
Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Exercise Price or Purchase Price, as the case
may be.

 

13.   CERTIFICATES. All certificates for Shares or other securities delivered
under this Plan will be subject to such stock transfer orders, legends and other
restrictions, consistent with the terms of the Awards, as the Committee may deem
necessary or advisable, including restrictions under any applicable federal,
state or foreign securities law, or any rules, regulations and other
requirements of the SEC or any stock exchange or automated quotation system upon
which the Shares may be listed or quoted.

 

14.   ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, Participant
will be required to execute and deliver a written pledge agreement in such form
as the Committee will from time to time approve. In the discretion of the
Committee, the pledge agreement may provide that the Shares purchased with the
promissory note may be released from the pledge on a pro rata basis as the
promissory note is paid.

 

15.   EXCHANGE AND BUYOUT OF AWARDS. The Committee may, at any time or from time
to time, authorize the Company, with the consent of the respective Participants,
to issue new Awards in exchange for the surrender and cancellation of any or all
outstanding Awards. The Committee may at any time buy from a Participant an
Award previously granted with payment in cash, Shares

 

11

 



--------------------------------------------------------------------------------

 

(including Restricted Stock) or other consideration, based on such terms and
conditions as the Committee and the Participant may agree.

 

16.           SECURITIES LAW AND OTHER STATUTORY AND REGULATORY COMPLIANCE.

 

16.1  Securities Law. An Award will not be effective unless such Award is in
compliance with all applicable federal and state securities laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. However, in the event that an Award is not
effective as discussed in the preceding sentence, the Company will use
reasonable efforts to modify, revise or renew such Award in a manner so as to
make the Award effective. Notwithstanding any other provision in this Plan, the
Company will have no obligation to issue or deliver certificates for Shares
under this Plan prior to: (a) obtaining any approvals from governmental agencies
that the Company determines are necessary or advisable; and/or (b) completion of
any registration or other qualification of such Shares under any state or
federal law or ruling of any governmental body that the Company determines to be
necessary or advisable. The Company will be under no obligation to register the
Shares with the SEC or to effect compliance with the registration, qualification
or listing requirements of any state securities laws, stock exchange or
automated quotation system, and the Company will have no liability for any
inability or failure to do so.

 

16.2  Section 409A. This Plan and all Awards hereunder shall be interpreted in
such manner as to comply with the requirements of Section 409A of the Code, its
regulations and other guidance thereunder.

 

17.   NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Subsidiary of the Company or limit in any way the right of the
Company or any Subsidiary of the Company to terminate Participant’s employment
or other relationship at any time, with or without cause.

 

18.   CORPORATE TRANSACTIONS.

 

18.1       Assumption or Replacement of Awards by Successor. If a
Change-of-Control Event occurs:

 

(a)            the successor company in any Change-of-Control Event may, if
approved in writing by the Committee prior to any Change-of-Control Event:

 

(1)           substitute equivalent options or Awards or provide substantially
similar consideration to Participants as was provided to Shareholders (after
taking into account the existing provisions of the Awards), or

 

(2)           issue, in place of outstanding Shares of the Company held by the
Participant, substantially similar shares or substantially similar other
securities or substantially similar other property subject to repurchase
restrictions no less favorable to the Participant.

 

(b)            Notwithstanding anything in this Plan to the contrary, the
Committee may, in its sole discretion, provide that the vesting of any or all
options and Awards granted pursuant to this Plan will accelerate immediately
prior to the consummation of a Change-of-Control Event. If the

 

12

 



--------------------------------------------------------------------------------

 

 

Committee exercises such discretion with respect to Options, such options will
become exercisable in full prior to the consummation of such event at such time
and on such conditions as the Committee determines, and if such Options are not
exercised prior to the consummation of such event, they shall terminate at such
time as determined by the Committee.

 

18.2       Other Treatment of Awards. Subject to any rights and limitations set
forth in Section 18.1, if a Change-of-Control Event occurs or has occurred, any
outstanding Awards will be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation, or sale of assets
constituting the Change-of-Control Event.

 

18.3        Assumption of Awards by the Company. The Company, from time to time,
also may substitute or assume outstanding awards granted by another company,
whether in connection with an acquisition of such other company or otherwise, by
either (a) granting an Award under this Plan in substitution of such other
company’s award, or (b) assuming such award as if it had been granted under this
Plan if the terms of such assumed award could be applied to an Award granted
under this Plan. Such substitution or assumption will be permissible if the
holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. If the Company assumes an award granted by another
company, the terms and conditions of such award will remain unchanged (except
that the exercise price and the number and nature of Shares issuable upon
exercise of any such option will be adjusted appropriately pursuant to Section
424(a) of the Code). If the Company elects to grant a new Option rather than
assuming an existing option, such new Option may be granted with a similarly
adjusted Exercise Price.

 

18.4       Adjustment of Shares. In the event that the number of outstanding
shares is changed by a stock dividend, recapitalization, stock split, reverse
stock split, subdivision, combination, reclassification or similar change in the
capital structure of the Company without consideration, then (a) the number of
Shares reserved for issuance under this Plan, (b) the Exercise Prices of and
number of Shares subject to outstanding Options, and (c) the number of Shares
subject to other outstanding Awards will be proportionately adjusted, subject to
any required action by the Board or the Shareholders of the Company and
compliance with applicable securities laws; provided, however, that fractions of
a Share will not be issued but will either be replaced by a cash payment equal
to the Fair Market Value of such fraction of a Share or will be rounded up to
the nearest whole Share, as determined by the Committee.

 

19.   ADOPTION AND SHAREHOLDER APPROVAL. This Plan will become effective on the
date that this Plan is approved by the Shareholders of the Company, consistent
with applicable laws (the “Effective Date”).

 

20.   TERM OF PLAN. Unless earlier terminated as provided herein, this Plan will
terminate ten (10) years from the date this Plan is adopted by the Board and
approved by the Shareholders of the Company. The expiration of the Plan,
however, shall not affect the rights of Participants under Options theretofore
granted to them, and all unexpired options and Awards shall continue in force
and operation after termination of the Plan, except as they may lapse or be
terminated by their own terms and conditions.

 

21.   AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, (i) without the approval of the
Shareholders of the Company, amend this Plan in any manner that applicable law
or regulation requires such Shareholder approval, or (ii) without the written
consent of the Participant substantially alter or impair any Option or Award
previously granted under the Plan. Notwithstanding the foregoing, if an option
has been transferred in accordance with the terms of this Plan,

 

13

 



--------------------------------------------------------------------------------

 

written consent of the transferee (and not the Participant) shall be necessary
to substantially alter or impair any option or Award previously granted under
the Plan.

 

22.   EFFECT OF SECTION 162(m) OF THE CODE. The Plan, and all Awards designated
by the Committee as “performance-based compensation” for purposes of Section
162(m) of the Code are intended to be exempt from the application of Section
162(m) of the Code, which restricts under certain circumstances the Federal
income tax deduction for compensation paid by a public company to certain
executives in excess of $1 million per year. The Committee may, without
Shareholder approval (unless otherwise required to comply with Rule 16b-3 under
the Exchange Act or in accordance with applicable market or exchange
requirements), amend the Plan retroactively and/or prospectively to the extent
it determines necessary in order to comply with any subsequent clarification of
Section 162(m) of the Code required to preserve the Company’s Federal income tax
deduction for compensation paid pursuant to the Plan. To the extent that the
Committee determines as of the Date of Grant of an Award that (i) the Award is
intended to comply with Section 162(m) of the Code and (ii) the exemption
described above is no longer available with respect to such Award, such Award
shall not be effective until any Shareholder approval required under Section
162(m) of the Code has been obtained. Notwithstanding the foregoing, if the
Committee deems it to be in the best interest of the Company, the Committee
retains the discretion to make such Awards under the Plan that may not comply
with the requirements of Section 162(m) of the Code.

 

 

23.

GENERAL.

 

23.1        Additional Provisions of an Award. Awards under the Plan also may be
subject to such other provisions (whether or not applicable to the benefit
awarded to any other Participant) as the Committee determines appropriate
including, without limitation, provisions to assist the Participant in financing
the purchase of Stock upon the exercise of Options, provisions for the
forfeiture of or restrictions on resale or other disposition of shares of Stock
acquired under any Award, provisions giving the Company the right to repurchase
shares of Stock acquired under any Award in the event the Participant elects to
dispose of such shares, provisions which restrict a Participant’s ability to
sell Shares for a period of time under certain circumstances, and provisions to
comply with Federal and state securities laws and Federal and state tax
withholding requirements. Any such provisions shall be reflected in the
applicable Award Agreement. In addition, the Committee may, in its discretion,
provide in an Award Agreement that, in the event that the Participant engages,
within a specified period after termination of employment, in certain activity
specified by the Committee that is deemed detrimental to the interests of the
Company (including, but not limited to, the breach of any non-solicitation
and/or non-compete agreements with the Company), the Participant will forfeit
all rights under any Options that remain outstanding as of the time of such act
and will return to the Company an amount of shares with a Fair Market Value
(determined as of the date such shares are returned) equal to the amount of any
gain realized upon the exercise of any Option that occurred within a specified
time period.

 

23.2.       Claim to Awards and Employment Rights. Unless otherwise expressly
agreed in writing by the Company, no employee or other person shall have any
claim or right to be granted an Award under the Plan or, having been selected
for the grant of an Award, to be selected for a grant of any other Award.

 

23.3.      Designation and Change of Beneficiary. Each Participant shall file
with the Committee a written designation of one or more persons as the
beneficiary who shall be entitled to receive the amounts payable with respect to
an Award of Restricted Stock, if any, due under the Plan upon his death. A
Participant may, from time to time, revoke or change his beneficiary designation
without the consent of any prior beneficiary by filing a new designation with
the Committee. The last such designation accepted by the Committee shall be
controlling; provided, however, that no designation,

 

14

 

--------------------------------------------------------------------------------

 



 

or change or revocation thereof, shall be effective unless accepted by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt. If no beneficiary designation is
filed by the Participant, the beneficiary shall be deemed to be the
Participant's spouse or, if the Participant is unmarried at the time of death,
the Participant's estate.

 

23.4.      Payments to Persons Other Than Participants. If the Committee shall
find that any person to whom any amount is payable under the Plan is unable to
care for his or her affairs because of illness or accident, or is a minor, or is
otherwise legally incompetent or incapacitated or has died, then any payment due
to such person or such person’s estate (unless a prior claim therefor has been
made by a duly appointed legal representative) may, if the Committee so directs
the Company, be paid to such person’s spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee, in its absolute discretion, to be a proper recipient on behalf of
such person otherwise entitled to payment. Any such payment shall be a complete
discharge of the liability of the Committee and the Company therefor.

 

23.5.      No Liability of Committee Members. No member of the Committee shall
be personally liable by reason of any contract or other instrument executed by
such Committee member or on such member's behalf in such member's capacity as a
member of the Committee nor for any mistake of judgment made in good faith, and
the Company shall indemnify and hold harmless each member of the Committee and
each other employee, officer or director of the Company to whom any duty or
power relating to the administration or interpretation of the Plan may be
allocated or delegated, against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim) arising out of any
act or omission to act in connection with the Plan unless arising out of such
person’s own fraud or willful bad faith; provided, however, that approval of the
Board shall be required for the payment of any amount in settlement of a claim
against any such person. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or By-Laws, as a matter
of law, or otherwise, or any power that the Company may have to indemnify them
or hold them harmless.

 

23.6.       Governing Law. The Plan and all agreements hereunder shall be
governed by and construed in accordance with the internal laws of the State of
Utah without regard to the principles of conflicts of law thereof.

 

23.7.       Funding. No provision of the Plan shall require the Company, for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants shall
have no rights under the Plan other than as general unsecured creditors of the
Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.

 

23.8.      Reliance on Reports. Each member of the Committee and each member of
the Board shall be fully justified in relying, acting or failing or refusing to
act, and shall not be liable for having so relied, acted or failed or refused to
act in good faith, upon any report made by the independent public accountant of
the Company and its subsidiaries and Affiliates and upon any other information
furnished in connection with the Plan by any person or persons other than
himself.

 

23.9.      Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or

 

15

 



--------------------------------------------------------------------------------

 

other benefit plan of the Company or any Subsidiary except as otherwise
specifically provided in such other plan.

 

23.10.     Expenses. The expenses of administering the Plan shall be borne by
the Company and its Subsidiaries and Affiliates.

 

23.11.     Pronouns. Masculine pronouns and other words of masculine gender
shall refer to both men and women.

 

23.12.    Titles and Headings. The titles and headings of the sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings shall control.

 

23.13.    Termination of Employment. For all purposes herein, a person who
transfers from employment or service with the Company to employment or service
with a Subsidiary or Affiliate or vice versa shall not be deemed to have
terminated employment or service with the Company, a Subsidiary or Affiliate.

 

23.14     Nonexclusivity of the Plan. Neither the adoption of this Plan by the
Board, the submission of this Plan to the Shareholders of the Company for
approval, nor any provision of this Plan will be construed as creating any
limitations on the power of the Board to adopt such incentive arrangements as it
may deem desirable, including, without limitation, the granting of stock options
and bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.

 

23.15      Employees Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to foster and promote
achievement of the purposes of the Plan or to comply with provisions of laws in
other countries in which the Company, its Affiliates, and its Subsidiaries
operate or have employees, the Committee, in its sole discretion, shall have the
power and authority to (i) determine which employees employed outside the United
States are eligible to participate in the Plan, (ii) modify the terms and
conditions of Awards granted to employees who are employed outside the United
States, and (iii) establish subplans (through the addition of schedules to the
Plan or otherwise), modify option exercise procedures and other terms and
procedures to the extent such actions may be necessary or advisable.

 

24.         DEFINITIONS . As used in this Plan, the following terms will have
the following meanings:

 

“Adjusted Business Unit EBITDA” means, for any period, for the selected business
unit, an amount equal to the sum of (without duplication) (a) Net Income, (b)
Net Interest Charges, (c) the amount of taxes, based on or measured by income,
used or included in tax expense deducted in determining such Net Income, (d) the
amount of depreciation and amortization expense deducted in determining such Net
Income, (e) the amount of integration expenses (as identified on the business
unit's profit and loss statements) incurred during such period, (f) other
non-recurring expenses incurred during such period, (g) any related party
charges, (h) any items included in “net other expenses” as listed on the
business unit's income statement, (i) all participating executives' bonuses that
are paid out under the Plan and any performance awards paid under the Bio-Path
Holdings, Inc. 2007 Stock Incentive Plan, and (j) any adjustments that appear on
the business unit's computation of pro forma earnings as publicly announced by
the Company; and, except with regard to item (j) above, all determined in
accordance with GAAP. Adjusted Business Unit EBITDA will also be calculated
without reference to any discontinued operations. 

 

16

 



--------------------------------------------------------------------------------

 

 

“Adjusted EBITDA” means, for any period, for the Company and its subsidiaries,
an amount equal to the sum of (without duplication) (a) Consolidated Net Income,
(b) Consolidated Net Interest Charges, (c) the amount of taxes, based on or
measured by income, used or included in tax expense deducted in determining such
Consolidated Net Income, (d) the amount of depreciation and amortization expense
deducted in determining such Consolidated Net Income, (e) the amount of
integration expenses (as identified on Company's profit and loss statements)
incurred during such period, (f) other non-recurring expenses incurred during
such period, (g) any items (other than gains or losses on put options on Company
stock) included in “net other expenses” as listed on the Company's consolidated
income statement, (h) any related party charges, (i) all participating
executives' bonuses that are paid out under the Bio-Path Holdings, Inc. 2007
Annual Incentive Plan and any performance awards paid under the Bio-Path
Holdings, Inc. 2007 Stock Incentive Plan, and (j) any adjustments that appear on
the Company's computation of pro forma earnings as publicly announced by the
Company; all determined on a consolidated basis and except with regard to item
(j) above, in accordance with GAAP. Adjusted EBITDA will also be calculated
without reference to any discontinued operations. 

 

“Affiliate” means any entity in which the Company has an ownership interest of
at least 20%.

 

“Award” means any award under this Plan, including any Option, Restricted Stock,
Performance Award or other stock-based Award.

 

“Award Agreement” means, with respect to each Award, the signed written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means the Company, a Subsidiary or Affiliate having cause to terminate a
Participant’s employment or service under any existing employment, consulting or
any other agreement between the Participant and the Company or a Subsidiary or
Affiliate or, in the absence of such an employment, consulting or other
agreement, upon (i) the determination by the Committee that the Participant has
ceased to perform his duties to the Company, a Subsidiary or Affiliate (other
than as a result of his incapacity due to physical or mental illness or injury),
which failure amounts to an intentional and extended neglect of his duties to
such party, (ii) the Committee’s determination that the Participant has engaged
or is about to engage in conduct materially injurious to the company, a
Subsidiary or Affiliate or (iii) the Participant having been convicted of a
felony or a misdemeanor carrying a jail sentence of six months or more.

 

“Change-of-Control Event” means the occurrence of any one or more of the
following events: (i) there shall have been a change in a majority of the Board
of Directors of the Company within a one (1) year period, unless the appointment
of a director or the nomination for election by the Company’s Shareholders of
each new director was approved by the vote of a majority of the directors then
still in office who were in office at the beginning of such one (1) year period,
or (ii) the Company shall have been sold by either (A) a sale of all or
substantially all its assets, or (B) a merger or consolidation, other than any
merger or consolidation pursuant to which the Company acquires another entity,
or (C) a tender offer, whether solicited or unsolicited.

 

“Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

 

17

 



--------------------------------------------------------------------------------

 

 

“Common Stock” means the outstanding common stock, of the Company, or any other
class of securities into which substantially all the Common Stock is converted
or for which substantially all the Common Stock is exchanged.

 

“Committee” means the Compensation Committee, the Stock Option Committee or such
other committee appointed by the Board consisting solely of two or more Outside
Directors or the Board.

 

“Company” means Bio-Path Holdings, Inc., a Utah corporation, or any successor
corporation.

 

“Consolidated Net Income” means, for any period, for the Company and its
subsidiaries, the net income of the Company and its subsidiaries from continuing
operations without giving effect to extraordinary net gains or extraordinary net
losses, all determined on a consolidated basis in accordance with GAAP, and
consistent with past practices.

 

“Consolidated Net Interest Charges” means, for any period, for the Company and
its subsidiaries, the sum of, without duplication, (a) all interest, premium
payments, commissions, fees, charges and related expenses (and interest income)
of the Company and its subsidiaries in connection with indebtedness (including
capitalized interest) or bank accounts, money market accounts and investment
accounts, or financing leases and notes receivable, or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b) the portion of rent expense of the
Company and its subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.

 

“Disability” or “Disabled” means a disability, whether temporary or permanent,
partial or total, as determined in good faith by the Committee. Where relevant,
the Committee shall apply a definition that complies with one set forth in
Section 409A of the Code.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exercise Price” means the price at which a holder of an Option may purchase the
Shares issuable upon exercise of the Option.

 

“Fair Market Value” means, as of any date, the value of a share of the Company’s
Common Stock determined as follows:

 

(a)          if such Common Stock is publicly traded and is then listed on a
national securities exchange or quoted on a national automated quotation system,
its closing price on the date of determination on the principal national
securities exchange on which the Common Stock is listed or admitted to trading,
and if there were no trades on such date, on the day on which a trade occurred
next preceding such date;

 

(b)          if such Common Stock is publicly traded and is then quoted on the
NASDAQ Global Market, its closing price on the NASDAQ Global Market on the date
of determination as reported in The Wall Street Journal, and if there were no
trades on such date, on the day on which a trade occurred next preceding such
date;

 

(c)         if such Common Stock is publicly traded but is not quoted on the
NASDAQ National market nor listed or admitted to trading on a national
securities exchange, the average of the closing bid and asked prices on the date
of determination as reported in The Wall Street Journal or, if not reported in
The Wall Street Journal, as reported by any reputable publisher or quotation
service, as

 

18

 

--------------------------------------------------------------------------------

 



 

determined by the Committee in good faith, and if there were no trades on such
date, on the day on which a trade occurred next preceding such date;

 

(d)           if none of the foregoing is applicable, by the Committee in good
faith based upon factors available at the time of the determination, including,
but not limited to, capital raising activities of the Company.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Insider” means an officer or director of the Company or any other person whose
transactions in the Company’s Common Stock are subject to Section 16 of the
Exchange Act.

 

“NASD Dealer” has the meaning set forth in section 8(e).

 

“Net Income” means, for any period, for the selected business unit, the net
income of the business unit from continuing operations without giving effect to
extraordinary net gains or extraordinary net losses, all determined in
accordance with GAAP, and consistent with past practices. 

 

“Net Interest Charges” means, for any period, for the selected business unit,
the sum of, without duplication, (a) all interest, premium payments,
commissions, fees, charges and related expenses (and interest income) of the
business unit in connection with indebtedness (including capitalized interest)
or bank accounts, money market accounts and investment accounts, or financing
leases and notes receivable, or in connection with the deferred purchase price
of assets, in each case to the extent treated as interest in accordance with
GAAP, and (b) the portion of rent expense of the business with respect to such
period under capital leases that is treated as interest in accordance with
GAAP. 

 

“NQSOs” has the meaning set forth in Section 5.

 

“Option” means an award of an option to purchase Shares pursuant to Section 5.

 

“Outside Director” means a person who is both (i) a “nonemployee director”
within the meaning of Rule 16b-3 under the Exchange Act, or any successor rule
or regulation and (ii) an “outside director” within the meaning of Section
162(m) of the Code.

 

“Participant” means a person who receives an Award under this Plan.

 

“Performance Award” means an Award of Shares, or cash in lieu of Shares,
pursuant to Section 7.

 

“Performance Factors” means the factors selected by the Committee from time to
time, including, but not limited to, the following measures to determine whether
the performance goals established by the Committee and applicable to Awards have
been satisfied: revenue; net revenue; revenue growth; net revenue growth;
earnings before interest, taxes, depreciation and amortization (“EBITDA”);
Adjusted EBITDA; Adjusted Business Unit EBITDA, EBITDA growth, Adjusted EBITDA
growth and Adjusted Business Unit EBITDA growth; funds from operations; funds
from operations per share; operating income (loss); operating income growth;
operating cash flow; adjusted operating cash flow return on income; net income;
net income growth; pre- or after-tax income (loss); cash available for
distribution; cash available for distribution per share; cash and/or cash
equivalents available for operations; net earnings (loss); earnings (loss) per
share; earnings per share growth; return on equity; return on assets; share
price performance (based on historical performance or in relation to selected
organizations or indices); total shareholder return; total shareholder return
growth; economic value added; improvement in

 

19

 



--------------------------------------------------------------------------------

 

cash-flow (before or after tax); successful capital raises; successful
completion of acquisitions; and confidential business unit objectives. A
Performance Factor may be measured over a Performance Period on a periodic,
annual, cumulative or average basis and may be established on a company-wide
basis or established with respect to one or more operating units, divisions,
subsidiaries, acquired businesses, minority investments, partnerships or joint
ventures. Unless otherwise determined by the Company by no later than the
earlier of the date that is ninety (90) days after the commencement of the
Performance Period or the day prior to the date on which twenty-five percent
(25%) of the Performance Period has elapsed, the Performance Factors will be
determined by not accounting for a change in GAAP during a Performance Period

 

“Performance Period” means the period of service determined by the Committee,
not to exceed five years, during which years of service or performance is to be
measured for Restricted Stock Awards or Performance Awards.

 

“Plan” means the Bio-Path Holdings, Inc. 2007 Stock Incentive Plan, as amended
from time to time.

 

“Restricted Stock Award” means an award of Shares pursuant to Section 6.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means shares of the Company’s Common Stock reserved for issuance under
this Plan, as adjusted pursuant to Section 18, and any successor security.

 

“Stock Unit” means an Award giving the right to receive Shares granted under
either Section 6.8 or Section 7 of the Plan.

 

“Subsidiary” means any corporation or other legal entity (other than the
Company) in an unbroken chain of corporations and/or other legal entities
beginning with the Company if each of the corporations and entities other than
the last corporation or entity in the unbroken chain owns stock, other equity
securities or other equity interests possessing 50% or more of the total
combined voting power of all classes of stock, other equity securities or other
equity interests in one of the other corporations or entities in such chain.

 

“Ten Percent Shareholder” has the meaning set forth in Section 5.2.

 

“Termination” or “Terminated” means, for purposes of this Plan with respect to a
Participant, that the Participant has for any reason ceased to provide services
as an employee, officer, director, consultant, independent contractor, or
advisor to the Company or Subsidiary of the Company. An employee will not be
deemed to have ceased to provide services in the case of (i) sick leave, (ii)
military leave, or (iii) any other leave of absence approved by the Committee,
provided, that such leave is for a period of not more than 90 days, unless
re-employment upon the expiration of such leave is guaranteed by contract or
statute or unless provided otherwise pursuant to formal policy adopted from time
to time by the Company and issued and promulgated to employees in writing. In
the case of any employee on an approved leave of absence, the Committee may make
such provisions respecting suspension of vesting of the Award while on leave
from the employ of the Company or a Subsidiary as it may deem appropriate,
except that in no event may an Option be exercised after the expiration of the
term set forth in the option agreement. The Committee will have sole discretion
to determine whether a Participant has ceased to provide services and the
effective date on which the Participant ceased to provide services (the
“Termination Date”). 

 

20

 



--------------------------------------------------------------------------------

 

 

“Unvested Shares” means “Unvested Shares” as defined in the Award Agreement.

 

“Vested Shares” means “Vested Shares” as defined in the Award Agreement.

 

Certification

 

The undersigned, being the Secretary of Bio-Path Holdings, Inc., a Utah
corporation, hereby certifies that the foregoing is a true and complete copy of
Bio-Path Holdings, Inc. 2007 Stock Incentive Plan, as duly adopted on ________,
2007, and approved by the Shareholders of the Company on ________, 2007, and
that such plan is in full force and effect on the date hereof, without amendment
or modification.

 

 

 

 

Bio-Path Holdings, Inc..


 


 


 

 

By:  

 

 

___________________________

Name:

 

Title:

 

 

 

21

 

 

 

